PER CURIAM.
Complaint was filed June 8, 1962, charging respondent with professional misconduct. The referee found respondent guilty as charged and recommended that he be placed on probation or suspended in the discretion of the Board of Governors for a period of ninety days.
The Board of Governors, upon review of the referee’s report, concurred in the findings of guilt and further found respondent guilty of violation of Canons of Professional Ethics numbered 5 and 21, 31 F.S.A. and the Additional Rules Governing the Conduct of Attorneys in Florida numbered 1, 2 and 30, 31 F.S.A. and ordered that respondent stand publicly reprimanded.
More than thirty days have now elapsed since the Board of Governors filed its judgment and record of the proceedings in this Court. No petition for review of said judgment has been filed pursuant to Rule 11.11(3) of the Integration Rule of the Florida Bar, 31 F.S.A.
The record and the report of the referee and the judgment of the Board of Governors have been examined by this Court. It is ordered that the judgment of the Board of Governors of the Florida Bar, dated December 8, 1962, that the respondent stand publicly reprimanded, is approved and the same is adopted as the judgment of this Court.
ROBERTS, C. J„ and TERRELL, THOMAS, DREW and CALDWELL, JJ., concur.